                               Case 18-12439-BLS                            Doc 250              Filed 01/25/19                  Page 1 of 8



                                                                 UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE DISTRICT OF DELAWARE


In re: Egalet Corporation, et al.                                                                                                                 Case No. 18 - 12439 (BLS)
                                                                                                                    Reporting Period: December 1, 2018 to December 31, 2018


                                                                MONTHLY OPERATING REPORT
                              File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case

                                                                                                                    Document       Explanation      Affidavit/Supplement
REQUIRED DOCUMENTS                                                                         Form No.                 Attached        Attached              Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                           X
   Schedule of Bank Account Balances                                                   MOR-1a                          X                         Certification Attached
   Schedule of Professional Fees Paid                                                  MOR-1b                          X
   Copies of bank statements                                                                                                                     Certification Attached
   Cash disbursements journals                                                                                                                   Certification Attached
Statement of Operations                                                                MOR-2                            X
Balance Sheet                                                                          MOR-3                            X
Status of Postpetition Taxes                                                                                                                     Certification Attached
  Copies of IRS Form 6123 or payment receipt                                                                                                     Certification Attached
  Copies of tax returns filed during reporting period                                                                                            Certification Attached
Summary of Unpaid Postpetition Debts                                                   MOR-4                            X
  Listing of aged accounts payable                                                     MOR-4                            X
Accounts Receivable Reconciliation and Aging                                           MOR-5                            X
Debtor Questionnaire                                                                   MOR-5                            X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.




_______________________________________                                                January 25, 2019
Signature of Authorized Individual*                                                    Date


Barbara Carlin                                                                         SVP & Chief Accounting Officer
Printed Name of Authorized Individual                                                  Title of Authorized Individual




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debto
is a partnership; a manager or member if debtor is a limited liability company




                                                                                                                                                                             MOR
                                                                                                                                                                           (04/07)
                Case 18-12439-BLS          Doc 250       Filed 01/25/19      Page 2 of 8



                              UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


In re: Egalet Corporation, et al.                                           Case No. 18-12439 (BLS)
Debtors                                    Reporting Period: December 1, 2018 – December 31, 2018


              CERTIFICATION REGARDING POST-PETITION BANK ACCOUNTS
                 RECONCILIATIONS, CASH DISBURSEMENT JOURNALS AND
                   COMPLIANCE AND PAYMENT OF POST-PETITION TAXES


I, Barbara A. Carlin, Chief Accounting Officer, of Egalet Corporation and its wholly-owned subsidiaries,
Egalet US, Inc and Egalet Ltd, (collectively, the “Debtors”) hereby certify the following:
    1. Attached to MOR-1 is a listing of the Debtors’ bank accounts, by account number, and the opening
    and closing balances. These accounts are reconciled monthly in accordance with the Debtors’
    ordinary course accounting practices and are available to the United States Trustee upon request.
    2. Cash disbursement journals are maintained in accordance with the Debtors’ ordinary course
    accounting practices and are available to the United States Trustee upon request.

    3. To the best of my knowledge and belief, the Debtors are current on all post-petition taxes, and no
    post-petition tax amounts are past due.




                                                                  January 25, 2019

    Barbara A. Carlin                                             Date
    Chief Accounting Officer
                                    Case 18-12439-BLS                             Doc 250               Filed 01/25/19                           Page 3 of 8

In re: Egalet Corporation, et al.                                                                                                                                  Case No. 18-12439 (BLS)
Debtors                                                                                                                              Reporting Period: December 1, 2018 - December 31, 2018




                                                                                           MOR-1
                                                                                                                             (1)
                                                            Consolidated Schedule of Cash Receipts and Disbursements
                                                               For the Period: December 1, 2018 - December 31, 2018
                                                                                    (Unaudited)
                                                                                                                                                                           Cumulative
                                                    Egalet US, Inc.               Egalet Corporation             Egalet Limited                     Total                  Since Filing
$ USD '000s
Beginning Cash Balance (Book)                   $                11,532       $                 28,591       $                 1,062         $              41,185     $              37,881

Receipts
       Operating Receipts                                        12,077                                 1                               25                  12,103                    24,565
       Sale/Maturity of Marketable Securities                       -                              -                                -                          -                         -
       Interest on Marketable Securities                            -                                  63                           -                            63                      147
Total Receipts                                                   12,077                                64                               25                  12,166                    24,712


Operating Disbursements
       Gross to Net Disbursements                                (8,509)                           -                                -                        (8,509)                 (14,463)
       Payroll & Benefits                                        (1,568)                           -                                (87)                     (1,654)                  (3,377)
       Inventory                                                    (60)                           -                                -                           (60)                    (595)
       Marketing                                                   (305)                           -                                -                          (305)                    (712)
       Insurance                                                   (105)                           -                                -                          (105)                    (352)
       Auto Expense                                                 (65)                           -                                -                           (65)                    (189)
       Regulatory & Compliance                                      (44)                           -                                -                           (44)                    (108)
       Travel & Entertainment                                      (271)                           -                                -                          (271)                    (331)
       Rent                                                         (46)                           -                                -                           (46)                     (92)
       Other G&A                                                   (200)                               (1)                          (36)                       (237)                    (313)
       Utilities                                                    (13)                           -                                  (7)                       (20)                     (26)
Total Operating Disbursements                                   (11,185)                               (1)                         (129)                    (11,315)                 (20,558)

Operating Cash Flow                                                     (8)                        962                             (104)                       851                        4,154

Reorganization Costs

       Restructuring Professional Fees                                (429)                        -                                -                         (429)                        (429)
       Adequate protection payments                                    -                          (896)                             -                         (896)                        (896)

Total Reorganization Costs                                            (429)                    (895.56)                             -                        (1,324)                      (1,324)

Total Disbursements                                             (11,613)                          (897)                            (129)                    (12,639)                 (21,882)

Net Cash Flow                                                         (436)                            67                          (104)                      (473)                       2,830


                              (2)
Ending Cash Balance (Book)                     $                  11,096 $                   28,658 $                    958 $                  40,711 $                              40,711
Notes:
(1) The Schedule of Cash Receipts and Disbursements is presented on a book basis
(2) Beginning cash balance and ending cash balance include Marketable Securities amounts of $7.481M and $4.988M, at December 1, 2018 and December 31, 2018, respectively.


       DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
       $ USD '000s                                                                                                                                                         Cumulative
       Debtors                      Egalet US, Inc.      Egalet Corporation                                      Egalet Limited                     Total                  Since Filing
                                                (11,613)                                                                                                    (11,613)                  (20,735)
                                                                         (897)                                                                                 (897)                     (897)
                                                                                                                                   (129)                       (129)                     (250)
                                                $               (11,613) $                        (897) $                          (129) $                  (12,639) $                (21,882)
                              Case 18-12439-BLS                     Doc 250           Filed 01/25/19             Page 4 of 8


In re: Egalet Corporation, et al.                                                                                              Case No. 18-12439 (BLS)
Debtors                                                                                          Reporting Period: December 1, 2018 - December 31, 2018


                                                                         MOR-1a
                                                        Schedule of Debtor Bank Account Balances (1)
                                                    For the Period December 1, 2018 - December 31, 2018
                                                                        (Unaudited)

$ USD '000s
                                                                                                       Beginning                       Ending
                                                          Last Four Digits                              Balance                        Balance
Entity                                      Bank            Account No Account Description             12/1/2018                      12/31/2018
Egalet US Inc.                              Wells Fargo         2072       Lockbox               $              10,066            $              9,916
Egalet US Inc.                              Wells Fargo         5382       Payroll                                 300                             629
Egalet US Inc.                              Wells Fargo         2064       Operating                             1,198                             584
                                                                                             (2)
Egalet US Inc.                              Wells Fargo         6412       Utilities Deposit                       -                               -
Egalet Corporation                          Wells Fargo         2056       Operating                               270                             274
Egalet Corporation                          Wells Fargo         1527       Restricted Cash                         400                             400
Egalet Corporation                          Wells Fargo         2666       Money Market                         20,440                          22,996
Egalet Corporation                          Wells Fargo         2666       Marketable Securities                 7,481                           4,988
Egalet Ltd                                  Danske              3214       Pledge                                1,056                             962
Total Bank Account Balances                                                                      $              41,211            $             40,749


Note:
(1)
  The Consolidated Schedule of Cash Receipts and Disbursements (MOR-1) represents book balances. MOR-1a represents bank balances.
The balances differ primarily due to outstanding disbursements that have not cleared the bank but have been posted on the books.

(2)
      The Company opened the Utilities Deposit account in November 2018 and deposited $12,500 into the account in January 2019.
                                                                                               Case 18-12439-BLS                                         Doc 250              Filed 01/25/19                                Page 5 of 8

In re: Egalet Corporation, et al.                                                                                                                                                                                                         Case No. 18- 12439 (BLS)
Debtors                                                                                                                                                                                                     Reporting Period: December 1, 2018 - December 31, 2018


                                                                                                                                                                     MOR -2
                                                                                                                                                              Statement of Operations
                                                                                                                                               For the Period: December 1, 2018 - December 31, 2018
                                                                                                                                                                    (Unaudited)


$ USD '000s                                                                                                 December 1, 2018 - December 31, 2018                                                         October 31, 2018 - December 31, 2018
                                                                                  Egalet Ltd                Egalet Corporation   Egalet US Inc           TOTAL                     Egalet Ltd           Egalet Corporation     Egalet US Inc          TOTAL
Revenues:
 Net Product Sales                                                            $                -            $             -            $   2,368     $       2,368             $                -       $              -            $   4,816     $         4,816
Total Revenues                                                                                          -                          -       2,368             2,368                                  -                           -       4,816               4,816

Cost and Expenses:
 Cost of sales (excl product rights amort)                                                     -                          -                   684               684                          -                         -                 1,219              1,219
 Amortization                                                                                      62                     -                   107               169                          124                       -                   215                340
 General and administrative                                                                        83                         3             1,775             1,861                          118                           8             3,343              3,470
 Sales and Marketing                                                                          -                           -                 2,498             2,498                          -                         -                 5,091              5,091
 Research and development                                                                     120                         -                   (56)               64                          181                       -                   (22)               159
   Total Costs and expenses                                                                   265                              3            5,008             5,276                          423                            8            9,846             10,277
Loss from operations                                                                         (265)                            (3)          (2,640)           (2,908)                        (423)                          (8)          (5,030)            (5,461)
Other (income) expense:
 Interest (income) expense                                                                         9                      (16)                -                  (7)                           9                       (51)                -                  (42)
 Other (gain) loss                                                                             -                          -                   (22)              (22)                         (15)                      -                   (22)               (37)
                                                                                                 9                        (16)                (22)              (29)                          (6)                      (51)                (22)               (79)
Loss from operations before income taxes                                                     (274)                          13             (2,618)           (2,879)                        (417)                        43             (5,008)            (5,382)
Provision for income tax expense                                                                 -                           -                   -                 -                             -                        -                   -                  -
Net loss                                                                                     (274)                          13             (2,618)           (2,879)                        (417)                        43             (5,008)            (5,382)

Reorganization expenses                                                                        -                          -                 (574)                (574)                          -                      -                (2,000)            (2,000)

Net loss                                                                      $              (274) $                          13       $   (3,192) $         (3,453)           $            (417) $                        43       $   (7,008) $          (7,382)

Notes:
(1) The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained
   herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
(2) These statements do not include certain GAAP adjustments and reclassifications.
(3) Legal entities are presented on an unconsolidated basis and the total reflected herein does not include intercompany eliminations.
                                                             Case 18-12439-BLS                             Doc 250        Filed 01/25/19               Page 6 of 8
In re: Egalet Corporation, et al.                                                                                                                                 Case No. 18- 12439 (BLS)
Debtors                                                                                                                             Reporting Period: December 1, 2018 - December 31, 2018

                                                                                    MOR-3
                                                                                 Balance Sheet
                                                                                  (Unaudited)


                                                                         Egalet Corporation, et al


                                                                     As of October 30, 2018                                                     As of December 31, 2018
$ USD '000s
                                                                   Egalet                                                                       Egalet
                                                Egalet Ltd                            Egalet US Inc.        Total            Egalet Ltd                        Egalet US Inc.        Total
                                                                 Corporation                                                                  Corporation
Assets
Current assets:
  Cash and cash equivalents                             1,151           12,530                8,224            21,904                  958           23,670            11,096             35,724
  Marketable Securities, Available for Sale               -             15,977                  -              15,977                  -              4,988               -                4,988
  Accounts Receivable                                     -                -                 12,081            12,081                  -                -               8,006              8,006
  Inventory                                               -                -                  2,695             2,695                  -                -               2,639              2,639
  Other current assets                                    -                 58                  -                  58                  -                 15               -                   15
  Prepaid expenses                                         34              -                  4,383             4,417                   13              -               3,997              4,010
  Other receivables                                       835              -                      2               837                  843              -                   1                844
     Total current assets                               2,020           28,564               27,384            57,969                1,814           28,673            25,739             56,226
Intangible assets, net                                  1,281              -                  3,327             4,608                1,170              -               3,111              4,281
Property and equipment, net                                 5              -                  1,117             1,122                    4              -               1,056              1,060
Deposits and other assets                                  61              -                    245               306                   62              -                 245                307
Total assets                                            3,368           28,564               32,073            64,006                3,050           28,673            30,151             61,874

Liabilities, and stockholders’ equity
Current liabilities:
  Accounts payable                                        33                    (0)                  (0)             33                15               -               8,139               8,154
  Accrued expenses                                       -                  -                    -                  -                 -                 -                 -                   -
  Deferred revenue                                       -                  -                    -                  -                 -                 -                 -                   -
      Total current liabilities                           33                 (0)                  (0)                33                15               -               8,139               8,154
Deferred income tax liabilities                           24               -                    -                    24                24               -                 -                    24
Intercompany                                         125,270          (322,728)             197,458                 -             125,318          (322,477)          197,159                 -
Total liabilities not subject to compromise          125,327          (322,728)             197,458                  57           125,357          (322,477)          205,298               8,178

Total liabilities subject to compromise                   421          133,114               27,826           161,361                  462          132,270            25,098            157,830

Stockholders’ equity:
  Common stock                                            -                 53                  -                  53                 -                  53               -                    53
  Additional paid in capital                              -            276,059                  -             276,059                 -             276,711               -               276,711
  Other comprehensive (loss) income                       844              (10)                 -                 834                 871                (2)              -                   869
  Accumulated deficit                                (123,223)         (57,924)            (193,211)         (374,358)           (123,640)          (57,882)         (200,245)           (381,767)
     Total stockholders’ (deficit) equity            (122,379)         218,178             (193,211)          (97,412)           (122,769)          218,880          (200,245)           (104,134)
Total liabilities and shareholders’ equity              3,369           28,564               32,073            64,006               3,050            28,673            30,151              61,874

                                              Notes:
                                              (1) The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee.
                                                 All information contained herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
                                              (2) These statements do not include certain GAAP adjustments and reclassifications.
                                              (3) Legal entities are presented on an unconsolidated basis and the total reflected herein does not include intercompany eliminations.
                                              (4) Liabilities Subject to Compromise is comprised of pre-petition accounts payable, accrued expenses, secured debt and unsecured notes.
                          Case 18-12439-BLS                   Doc 250          Filed 01/25/19          Page 7 of 8


In re: Egalet Corporation, et al.                                                                                   Case No. 18-12439 (BLS)
Debtors                                                                              Reporting Period: December 1, 2018 - December 31, 2018


                                                                  MOR-4
                                               Summary of Unpaid Post Petition Accounts Payable
                                                          As of December 31, 2018
                                                                (Unaudited)


$ USD '000s
                                                                       Number of Days Past Due
                                         (1)
Post Petition Accounts Payable Aging               Current             31-60            61-90               Over 90                  Total
Egalet Corporation                             $           -      $          -     $           -        $             -   $            -
Egalet US, Inc                                           7,684               455                 1                    -              8,140
Egalet Ltd                                                   15              -                 -                      -                  15
Total                                          $         7,699    $          455 $               1      $             -   $          8,154


Note:
(1) The above figures represent post petition trade payables recorded in the Debtors' subledgers.
                                    Case 18-12439-BLS                             Doc 250      Filed 01/25/19           Page 8 of 8



In re: Egalet Corporation, et al.                                                                                                                   Case No. 18-12439 (BLS)
Debtors                                                                                                               Reporting Period: December 1, 2018 - December 31, 2018


                                                  MOR-5
                               ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                (Unaudited)

                                           Egalet, US Inc.
                                                                                                         In $000s
Accounts Receivable Reconciliation                                                              Amount
Total Accounts Receivable at the beginning of the reporting period                                          10,165
+ Amounts billed during the period                                                                          13,146
- Amounts collected during the period                                                                      (13,060)
Total Accounts Receivable at the end of the reporting period                                                10,251

Accounts Receivable Aging                                                                       Amount
0 - 30 days old                                                                                             10,215
31 - 60 days old                                                                                                16
61 - 90 days old                                                                                                19
91+ days old                                                                                                     1
Total Accounts Receivable                                                                                   10,251
Prompt Pay & Returns Reserve                                                                                 2,245
Accounts Receivable (Net)                                                                                    8,006

                                                 DEBTOR QUESTIONNAIRE

Must be completed each month                                                                   Yes         No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.                                             X
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                     X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                      X
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                   X
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                                                                     FORM MOR-5
                                                                                                                                                                          (04/07)
